Citation Nr: 1447364	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  06-03 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for psoriatic arthritis, claimed as patellofemoral syndrome of the knees as well as bilateral elbow, wrist, and foot disability manifested by joint pain.   


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to January 1982 and from October 2001 to February 2003, and he had other service in the Mississippi Air Force National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Based on information of record, the Board has rephrased the issue on appeal to that shown on the cover page.  

The issue of service connection for a disorder manifest by chest pain was denied by the Board in September 2008.  The issue of service connection for obstructive sleep apnea had been on appeal and in September 2008, it was remanded by the Board along with the issues listed on the cover page of this decision.  Service connection for obstructive sleep apnea was granted in December 2009; that claim is no longer on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming service connection for disabilities manifested by joint pain, affecting the knees, feet, elbow and wrist.  In February 2009, a VA examiner identified psoriatic arthritis as the disability for which service connection is being sought.  The Veteran claims the condition may be due to anthrax vaccinations received while in the Mississippi Air Force National Guard in October and November 1999.  

The February 2009 VA examiner provided an inadequate opinion as to etiology because no rationale was included.  A May 2014 VHA opinion addressed only the matter of whether the Veteran's current psoriatic arthritis was related to in service anthrax vaccinations.  The opinion did not address the larger question of whether the Veteran's psoriatic arthritis was related to any other incident of service, to include the joint and skin manifestations therein and the history on service examination in September 2002 of elbow and knee pains.  It does not appear that the opinion provider considered the Veteran's report of continuous symptoms, to include persistent knee pain "beginning 4 to 5 years prior" and diffuse arthralgias for 4-5 years.  See February 2005 VA examination and May 2006 treatment record.  

It also appears that records of treatment which the Veteran reported in September 2004 that he had received from Richard Vice, M.D. of the Rush Medical Clinic, for joint pain in the feet, knees, elbows, and wrist are not of record, and that no specific attempts to obtain them have been made.  Such records would represent the earliest private treatment records, and they may have information valuable to his claim.  Accordingly, they should be obtained on remand, in order to assist the Veteran in accordance with 38 C.F.R. § 3.159 (2014).  

After obtaining those records another medical opinion should be obtained.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release, obtain all medical records of treatment which the Veteran has received from Richard Vice, M.D., at the Rush Medical Clinic in Meridian, Mississippi.  

2.  After the records development is completed, forward the Veteran's complete record to an appropriate examiner to obtain an opinion as to the likely etiology of the psoriatic arthritis.  

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for such examination.  

Based on an examination (if deemed necessary) and review of the record, the examiner should address the following:  

Is it at least as likely as not (a probability of at least 50 percent) that the currently diagnosed psoriatic arthritis had its onset in service or within one year of separation from service in February 2003?  The examiner should consider all relevant evidence including the reported skin and joint manifestations noted to have occurred in service and the history on service examination in September 2002 of elbow and knee pains.  

A complete rationale must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. E.  LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



